DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6 have been examined in this application.  This communication is the first action on the merits. 

Information Disclosure Statement
The IDS filed 3/20/2019 has been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a registration part that receives registration of a particular vehicle type and color from a user” of claim 1 (see applicant’s specification at ¶ 0017, ¶ 0019)
“a vehicle place acquisition part that acquires a specified place where a vehicle according to the specified vehicle information is available” of claim 1 (see applicant’s specification at ¶ 0017, ¶ 0020, ¶ 0036)
“a positional information acquisition part that acquires positional information of the user” of claim 1 (see applicant’s specification at ¶ 0017, ¶ 0021)
“a judgment part that judges whether a distance between the specified place and a position indicated by the positional information is within a predetermined range…” of claim 1 (see applicant’s specification at ¶ 0017, ¶ 0022)
“a notification part that notifies the user that the vehicle…is available…” of claim 1 (see applicant’s specification at ¶ 0017, ¶ 0023)
“a display part that displays information about a vehicle…” of claim 3 (see applicant’s specification at ¶ 0017, ¶ 0025)
“a determination part that determines…a driving route…” of claim 5 (see applicant’s specification at ¶ 0017, ¶ 0026)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein: the vehicle according to the specified vehicle information includes a vehicle other than a vehicle indicated by the specified vehicle information, in accordance with information about the particular vehicle type and color registered by the user” – however, the claim is indefinite because it is not clear how “the vehicle” can include a vehicle other than a vehicle indicated by the specified vehicle information, but at the same time be “in accordance with information about the particular type and color registered by the user” since the vehicle type and color are the specified vehicle information as described in claim 1. More specifically, it is unclear whether the claim intends to require 1) the vehicle must include another vehicle that also meets the user’s criteria (i.e. vehicle type/color) or 2) that the vehicle includes another vehicle that does not meet the user’s preferred criteria. For the purposes of examination, the examiner interprets the claim to simply require that the vehicle according to the specified vehicle information also includes at least another vehicle, i.e. second vehicle. The examiner also suggests rewriting claim 2 to clearly state what applicant intends to be the claimed invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1 and 6 recite receiving registration of a particular vehicle type and color from a user, and storing the particular vehicle type and color as specified vehicle information; acquiring a specified place where a vehicle according to the specified vehicle information is available; acquiring positional information of the user; judging whether a distance between the specified place and a position indicated by the positional information is within a predetermined range, based on the acquired information; and notifying the user that the vehicle according to the specified vehicle information is available when it is judged that the distance is within the predetermined range. 
(Step 2A Prong One) The limitations recited in claims 1 and 6 above amount to processes for identification of a vehicle based on a user preferences received from the user that is within a predetermined range of the user and notifying the user about the vehicle. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions fall into the “certain methods of organizing human activity” category of judicial exceptions. Further, it clarifies that the sub-groupings encompass both activity of a single person and activity that involves multiple people, and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. Therefore, since all of the processes 
(Step 2A Prong Two) This judicial exception recited in claims 1 and 6 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea or “apply it” (i.e. identifying and suggesting a nearby vehicle for a car sharing service based on user vehicle preferences) using generic computers/computer components (i.e. an “information processing apparatus” comprising various generic “parts” performing the functions of claim 1, and a program causing a computer to perform the steps of claim 6). As applicant’s specification describes the various “a registration part,” “a vehicle place acquisition part,” a positional information acquisition part,” “a judgment part,” and “a notification part” as merely elements implemented on a generic CPU executing programs stored on memory (¶ 0017 of specification filed 3/20/2019), applicant’s specification further supports that the claims recite mere instructions 
(Step 2B) Claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claims recite mere instructions to apply the abstract idea using generic computers/computer components (i.e. an “information processing apparatus” comprising various generic “parts” performing the functions of claim 1, and a program causing a computer to perform the steps of claim 6), and applicant’s specification describes the various “a registration part,” “a vehicle place acquisition part,” a positional information acquisition part,” “a judgment part,” and “a notification part” as elements implemented on a generic CPU executing programs stored on memory (¶ 0017 of specification filed 3/20/2019). In addition, there is not any recited mechanism for storing the vehicle type and color information, acquiring any of the vehicle place or positional information of the user (claims 1 and 6) and even if there were, it would likely simply amount to generic computer components operating in their ordinary capacity. Considering the above elements in an ordered combination does not add anything already there and does not add anything significant to the claims. Mere 
(Dependent claims) Claims 2-5 recite steps that further narrow the abstract idea by describing the vehicle according to the specified vehicle information (claim 2), receiving a text entry for presenting a vehicle (claim 3), judging whether an available vehicle is self-driving and notifying the user (claim 4), and determining a driving route for driving to the position of the user (claim 5), and therefore also fall under the same categories of abstract ideas. Claims 2 and 4 do not recite any additional elements and therefore do not change the analysis above. Claim 3 recites a generic display part for displaying information about a vehicle, but this element at best links the performance of the abstract idea to a particular technological environment (i.e. implementing the output on a generic computer display) and does not add anything that integrates the judicial exception into a practical application or adds significantly more. Claim 5 recites “a determination part” that determines the driving route, however, similar to the other various “parts” discussed above, it is merely a generic computer components implemented on a CPU used as a tool for implementing the abstract idea on a computer, and does not add anything significant to the claims. 
Therefore, claims 1-6 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170284819 A1 to Donnelly in view of US 20160027307 A1 to Abhyankar et al. (Abhyankar).

Claim 1: Donnelly teaches: 
An information processing apparatus (Donnelly: ¶ 0012 transport facilitation system and ¶ 0024 system implemented by one or more processors) comprising: 
a registration part that receives registration of a particular vehicle type [and color] from a user (Donnelly: ¶ 0028, ¶ 0081 showing receiving pick-up request information from the user including a particular preferred vehicle type), and stores the particular vehicle type [and color] as specified vehicle information (Donnelly: ¶ 0080 showing the rider preference logs which as per ¶ 0028 include the preferred vehicle type are stored and may be input by the user); 
a vehicle place acquisition part that acquires a specified place where a vehicle according to the specified vehicle information is available (Donnelly: ¶ 0028 showing acquiring information on the locations of each of the vehicles; and see ¶ 0029 identifying vehicles based on the locations of the proximate AVs and the preferred vehicle type); 
a positional information acquisition part that acquires positional information of the user (Donnelly: ¶ 0028, ¶ 0074-0075, ¶ 0081 showing pickup request that is provided to the transportation system includes the pickup location for the requesting user); 
While teaching all of the above, Donnelly does not explicitly teach that the user vehicle preference/criteria information includes a vehicle color. However, Abhyankar teaches wherein a user’s input vehicle preference also includes a vehicle color (Abhyankar: ¶ 0194 “A user…may be able to enter rental details 607 through their mobile device…including a desired make and/or model of vehicle, a number of passengers, a duration of the rental, a desired start and/or end time of the rental, a payment method (e.g., credit card, by mile, by hour), a color of the vehicle). It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving vehicle criteria for identifying vehicles such as a color and type of the vehicle as taught by Abhyankar in the vehicle sharing system of Donnelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

With respect to the limitation: 
a judgment part that judges whether a distance between the specified place and a position indicated by the positional information is within a predetermined range, based on information acquired by the positional information acquisition part and the vehicle place acquisition part; and 
Donnelly teaches acquiring the position of the one or more vehicles and the user in order to determine which vehicles are nearby/proximate and select a vehicle based on distance or time from the pickup location (Donnelly: ¶ 0029). However, to the extent that Donnelly does not explicitly determine that the distance between the vehicle and pickup location is within a predetermined range, Abhyankar teaches that in identifying available vehicles to meet the user’s vehicle request/preferences, “Available vehicles and/or all registered vehicles within a certain proximity to the user and/or the user's claimed geospatial locations 700 may be visible on the private vehicle locator” (Abhyankar: ¶ 0194; also see ¶ 0088/Fig. 1 showing the proximity includes threshold radial distance 119 from the private vehicle(s)). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining vehicles are 

With respect to the remaining limitation: 
a notification part that notifies the user that the vehicle according to the specified vehicle information is available when the judgment part judges that the distance is within the predetermined range
Donnelly teaches generating and providing a confirmation to the user including information on the selected available vehicle, which is selected according to the user’s criteria and the location of the vehicle, the user’s pickup location and the distance between the vehicle and the pickup location (Donnelly: ¶ 0035; also see ¶ 0028-0029 showing selection), but does not explicitly teach the information provided when it is judged that the distance is within a predetermined range. However, similar to above, Abhyankar teaches providing information on one or more available vehicles that meet the user’s vehicle request/preferences, wherein “Available vehicles and/or all registered vehicles within a certain proximity to the user and/or the user's claimed geospatial locations 700 may be visible on the private vehicle locator” (Abhyankar: ¶ 0194). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining vehicles are within a threshold proximity/radius to present to the requesting user as taught by Abhyankar in the vehicle sharing system of Donnelly/Abhyankar (such that vehicle information is presented to the user based on the vehicle being within the certain proximity), for the same reasons described above.

Claim 2: Donnelly/Abhyankar teach claim 1. Donnelly, as modified by Abhyankar above (such that the user’s vehicle criteria include both the vehicle type and color), further teaches: 
wherein: the vehicle according to the specified vehicle information includes a vehicle other than a vehicle indicated by the specified vehicle information, in accordance with information about the particular vehicle type and color registered by the user (Donnelly: ¶ 0029 showing selection of a vehicle, and ¶ 0035 showing if the user rejects the confirmation for the selected vehicle, the selection engine can find an alternative vehicle; note that Abhyankar in ¶ 0194 also displays multiple vehicles); and 
the notification part also notifies the user about the vehicle other than the vehicle indicated by the specified vehicle information (Donnelly: ¶ 0035, ¶ 0074 showing confirmation is provided to the user indicating the selected AV, which as per ¶ 0035 above an alternative vehicle was determined; also note that Abhyankar in ¶ 0194 also displays multiple vehicles)

Note: See the 112(b) rejection above specifying that it is unclear whether the claim intends to require 1) another vehicle that also meets the user’s criteria (i.e. vehicle type/color) or 2) that the vehicle includes another vehicle that does not meet the user’s preferred criteria. For the purposes of examination, the examiner interprets the claim to simply require that the vehicle according to the specified vehicle information also includes at least another vehicle, i.e. second vehicle. 

Claim 3: Donnelly/Abhyankar teach claim 1. With respect to the following limitations, while Donnelly teaches that the user may input information indicating their requested pickup location and vehicle preferences (Donnelly: ¶ 0028, ¶ 0074), which would likely suggest to one of 
wherein: the registration part is able to receive registration of a text data entry from the user, other than the registration of the particular vehicle type and color (Abhyankar: ¶ 0536 showing a user may type in their address where they would like to be picked up); and 
the information processing apparatus further comprises a display part that displays information about a vehicle according to the text data entry when the text data entry is received (Abhyankar: ¶ 0536 showing after the user types their address and presses search, then they are presented with options to select their preferred vehicle)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include typing in information/a location in order to receive displayed vehicle options as taught by Abhyankar in the vehicle sharing system of Donnelly/Abhyankar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6: See the rejection of claim 1 above reciting analogous limitations. Donnelly, as modified above, further teaches a program for causing a computer to perform the respective programmed steps (Donnelly: ¶ 0024, ¶ 0110). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170284819 A1 to Donnelly in view of US 20160027307 A1 to Abhyankar et al. (Abhyankar), and further in view of US 20180188731 A1 to Matthiesen et al. (Matthiesen). 

Claim 4: Donnelly/Abhyankar teach claim 1. With respect to the limitations: 
wherein: the judgment part also judges whether an available vehicle that has been acquired by the vehicle place acquisition part is a self-driving vehicle; and 
the notification part also notifies the user that the available vehicle judged by the judgment part is a self-driving vehicle
Donnelly teaches that identifying an available vehicle for a user from a fleet including both AVs, i.e. autonomous vehicles, and service vehicles with human drivers (Donnelly: ¶ 0027-0029 showing fleet of available vehicles include both AVs, i.e. autonomous vehicles, and service vehicles with human drivers) that an autonomous vehicle may be selected as a vehicle for the requesting user (Donnelly: showing in ¶ 0029 that an autonomous vehicle is selected), and transmitting a notification/confirmation to the user indicating the type of vehicle (Donnelly: ¶ 0014, ¶ 0035). However, to the extent that the notification does not explicitly inform the user of the vehicle being a self-driving vehicle, Matthiesen teaches determining whether or not an autonomous vehicle is available and informing the user of the available autonomous vehicle option (Matthiesen: Fig. 2B-2C and ¶ 0022-0023; also see ¶ 0019-0020 generally). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining whether or not an autonomous vehicle is available and informing the user of the available autonomous vehicle availability as taught by Matthiesen in the vehicle sharing system of Donnelly/Abhyankar, since the claimed invention is merely a combination of old elements, and in 

Claim 5: Donnelly/Abhyankar teach claim 1. Donnelly, as modified above (such that as per Matthiesen it is explicitly determined whether or not one of the available vehicles includes an autonomous vehicle is available), further teaches: 
further comprising a determination part that determines, when the judgment part judges that the available vehicle is a self-driving vehicle, a driving route for driving from the specified place where the vehicle is available to a position of the user acquired by the positional information acquisition part (Donnelly: ¶ 0029 ¶ 0048-0049, ¶ 0063, ¶ 0067, ¶ 0097 showing for an autonomous vehicle (“AV”), transmitting a route or routing guidance such that the vehicle navigates to the user’s pickup location; also note that Matthiesen at ¶ 0020 teaches a route determined for the autonomous vehicle to pick up the requestor)

Conclusion
The following references are cited as relevant to the instant application: 
US 20170039489 A1 teaches a system for an automated pickup of a rental vehicle
US 20150348178 A1 teaches a system for renting/sub renting vehicles 
US 20130325521 A1 teaches determining available vehicles based on rental criteria and a threshold distance from a user location
US 20040176969 A1 teaches a rental vehicle preference including vehicle color and type
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 19, 2021